Name: 80/396/EEC: Commission Decision of 20 March 1980 approving a programme under Regulation (EEC) No 355/77 to improve the marketing of fresh fruit and vegetables through auctions in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-15

 Avis juridique important|31980D039680/396/EEC: Commission Decision of 20 March 1980 approving a programme under Regulation (EEC) No 355/77 to improve the marketing of fresh fruit and vegetables through auctions in the Netherlands (Only the Dutch text is authentic) Official Journal L 097 , 15/04/1980 P. 0045 - 0045****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 20 MARCH 1980 APPROVING A PROGRAMME UNDER REGULATION ( EEC ) NO 355/77 TO IMPROVE THE MARKETING OF FRESH FRUIT AND VEGETABLES THROUGH AUCTIONS IN THE NETHERLANDS ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 80/396/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 19 OCTOBER 1978 THE GOVERNMENT OF THE NETHERLANDS NOTIFIED ITS PROGRAMME TO IMPROVE THE MARKETING OF FRESH FRUIT AND VEGETABLES THROUGH AUCTIONS IN THE NETHERLANDS AND ON 31 JULY 1979 PROVIDED ADDITIONAL DETAILS ; WHEREAS THE SAID PROGRAMME CONCERNS THE CONCENTRATION , RATIONALIZATION , MODERNIZATION AND EQUIPMENT OF FACILITIES FOR THE SALE BY AUCTION OF FRESH FRUIT AND VEGETABLES WITH THE AIM OF IMPROVING PRICES , LOWERING COSTS AND STABILIZING EARNINGS FOR FRUIT AND VEGETABLE PRODUCERS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS TO COMPLY WITH ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF FRUIT AND VEGETABLE PRODUCTION ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME TO IMPROVE THE MARKETING OF FRESH FRUIT AND VEGETABLES THROUGH AUCTIONS PURSUANT TO REGULATION ( EEC ) NO 355/77 , COMMUNICATED BY THE GOVERNMENT OF THE NETHERLANDS ON 19 OCTOBER 1978 AND SUPPLEMENTED ON 31 JULY 1979 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 20 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT